—In an action, inter alia, to recover damages for breach of contract, Lester Schwab Katz and Dwyer, L. L. P., and Luis Ras, attorneys for the plaintiffs, appeal from an order of the Supreme Court, Queens County (LaTorella, J.), dated May 23, 2000, which, upon a prior order of the same court, dated March 25, 1998, sua sponte, directing a hearing to determine whether sanctions should be imposed pursuant to 22 NYCRR 130-1.1, and after a hearing, directed that they each pay a sanction of $10,000 to the Lawyer’s Fund for Client Protection.
Ordered that on the Court’s own motion, the notice of appeal is deemed an application for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the order is reversed, as a matter of discretion, without costs or disbursements, and the sanctions are vacated.
Under the circumstances of this case, the Supreme Court improvidently exercised its discretion in imposing sanctions upon the appellants. Ritter, J. P., McGinity, H. Miller and Townes, JJ., concur.